COURT OF APPEALS FOIl TIlE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      In re Vikas Anand, Raymond Drennon, and Radha Thiagarajan

Appellate case number: 01-12-01106-CV

Trial court case number: 1023395

Trial court:              County Court at Law No. 2 of Harris County

        Relators have filed a motion for emergency relief, seeking a stay of the trial court’s
December 4, 2.0!2 order requiring production of.documents by December 13, 2012 and setting
relators’ depositions for December 18, 2012. Thiscourt grants the emergency relief and stays
the production of documents and depositions until further order of this court.
      The court requests a response to the petition for writ of mandamus. The response, if any,
must be filed by January 4, 2t)13.
       It ~s so ORDERED.

Judge’s signature: Is/Rebeca Huddle
                 [] Acting individually    [] Acting for the Court


Date: December 12, 2012